1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
         S.V.R.,                                           Case No. 8:17-cv-01483-SHK
12
                                          Plaintiff,
13
                              v.
                                                           OPINION AND ORDER
14
         NANCY A. BERRYHILL, Acting
15       Commissioner of Social Security,
16                                         Defendant.
17
18
19            Plaintiff S.V.R.1 (“Plaintiff”) seeks judicial review of the final decision of the
20   Commissioner of the Social Security Administration (“Commissioner,”
21   “Agency,” “Administration,” or “Defendant”) denying her application for
22   supplemental security income (“SSI”), under Title XVI of the Social Security Act
23   (the “Act”). This Court has jurisdiction, under 42 U.S.C. § 1383(c)(3), and,
24   pursuant to 28 U.S.C. § 636(c), the parties have consented to the jurisdiction of the
25   undersigned United States Magistrate Judge. For the reasons stated below, the
26
27
     1The Court substitutes Plaintiff’s initials for Plaintiff’s name to protect Plaintiff’s privacy with
28
     respect to Plaintiff’s medical records discussed in this Opinion and Order.
 1   Commissioner’s decision is REVERSED and this action is REMANDED for
 2   further proceedings consistent with this Order.
 3                                    I.     BACKGROUND
 4          Plaintiff filed an application for SSI on April 29, 2014, alleging disability
 5   beginning on October 20, 2011. Transcript (“Tr.”) 200-08.2 Following a denial of
 6   benefits, Plaintiff requested a hearing before an administrative law judge (“ALJ”)
 7   and, on March 28, 2016, ALJ Joan Ho determined that Plaintiff was not disabled.
 8   Tr. 24-37. Plaintiff sought review of the ALJ’s decision with the Appeals Council,
 9   however, review was denied on June 29, 2017. Tr. 1-6. This appeal followed.
10                              II.    STANDARD OF REVIEW
11          The reviewing court shall affirm the Commissioner’s decision if the decision
12   is based on correct legal standards and the legal findings are supported by
13   substantial evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc.
14   Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence is “more
15   than a mere scintilla. It means such relevant evidence as a reasonable mind might
16   accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
17   401 (1971) (citation and internal quotation marks omitted). In reviewing the
18   Commissioner’s alleged errors, this Court must weigh “both the evidence that
19   supports and detracts from the [Commissioner’s] conclusions.” Martinez v.
20   Heckler, 807 F.2d 771, 772 (9th Cir. 1986).
21          “‘When evidence reasonably supports either confirming or reversing the
22   ALJ’s decision, [the Court] may not substitute [its] judgment for that of the ALJ.’”
23   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Batson, 359 F.3d at
24   1196); see also Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (“If the
25   ALJ’s credibility finding is supported by substantial evidence in the record, [the
26
27   2A certified copy of the Administrative Record was filed on January 29, 2018. Electronic Case
     Filing Number (“ECF No.”) 12. Citations will be made to the Administrative Record or
28   Transcript page number rather than the ECF page number.
                                                    2
 1   Court] may not engage in second-guessing.”) (citation omitted). A reviewing
 2   court, however, “cannot affirm the decision of an agency on a ground that the
 3   agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin.,
 4   454 F.3d 1050, 1054 (9th Cir. 2006) (citation omitted). Finally, a court may not
 5   reverse an ALJ’s decision if the error is harmless. Burch v. Barnhart, 400 F.3d 676,
 6   679 (9th Cir. 2005) (citation omitted). “[T]he burden of showing that an error is
 7   harmful normally falls upon the party attacking the agency’s determination.”
 8   Shinseki v. Sanders, 556 U.S. 396, 409 (2009).
 9                                    III.   DISCUSSION
10           A.    Establishing Disability Under The Act
11           To establish whether a claimant is disabled under the Act, it must be shown
12   that:
13           (a) the claimant suffers from a medically determinable physical or
14           mental impairment that can be expected to result in death or that has
15           lasted or can be expected to last for a continuous period of not less than
16           twelve months; and
17           (b) the impairment renders the claimant incapable of performing the
18           work that the claimant previously performed and incapable of
19           performing any other substantial gainful employment that exists in the
20           national economy.
21   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C.
22   § 423(d)(2)(A)). “If a claimant meets both requirements, he or she is ‘disabled.’”
23   Id.
24           The ALJ employs a five-step sequential evaluation process to determine
25   whether a claimant is disabled within the meaning of the Act. Bowen v. Yuckert,
26   482 U.S. 137, 140 (1987); 20 C.F.R. § 416.920(a). Each step is potentially
27   dispositive and “if a claimant is found to be ‘disabled’ or ‘not-disabled’ at any step
28   in the sequence, there is no need to consider subsequent steps.” Tackett, 180 F.3d
                                                 3
 1   at 1098; 20 C.F.R. § 416.920. The claimant carries the burden of proof at steps one
 2   through four, and the Commissioner carries the burden of proof at step five.
 3   Tackett, 180 F.3d at 1098.
 4          The five steps are:
 5                  Step 1. Is the claimant presently working in a substantially gainful
 6          activity [(“SGA”)]? If so, then the claimant is “not disabled” within
 7          the meaning of the [] Act and is not entitled to [SSI]. If the claimant is
 8          not working in a [SGA], then the claimant’s case cannot be resolved at
 9          step one and the evaluation proceeds to step two. See 20 C.F.R.
10          § 404.1520(b).[3]
11                  Step 2. Is the claimant’s impairment severe? If not, then the
12          claimant is “not disabled” and is not entitled to [SSI]. If the claimant’s
13          impairment is severe, then the claimant’s case cannot be resolved at
14          step two and the evaluation proceeds to step three. See 20 C.F.R.
15          § 404.1520(c).
16                  Step 3. Does the impairment “meet or equal” one of a list of
17          specific impairments described in the regulations? If so, the claimant is
18          “disabled” and therefore entitled to [SSI].                   If the claimant’s
19          impairment neither meets nor equals one of the impairments listed in
20          the regulations, then the claimant’s case cannot be resolved at step
21          three and the evaluation proceeds to step four.                  See 20 C.F.R.
22          § 404.1520(d).
23                  Step 4. Is the claimant able to do any work that he or she has
24          done in the past? If so, then the claimant is “not disabled” and is not
25          entitled to [SSI]. If the claimant cannot do any work he or she did in
26          the past, then the claimant’s case cannot be resolved at step four and
27
     3The Court has also considered the parallel regulations set forth in 20 C.F.R. § 416.920 et seq.,
28   when analyzing the ALJ’s denial of Plaintiff’s SSI application.
                                                     4
 1         the evaluation proceeds to the fifth and final step. See 20 C.F.R.
 2         § 404.1520(e).
 3                Step 5. Is the claimant able to do any other work? If not, then
 4         the claimant is “disabled” and therefore entitled to [SSI]. See 20
 5         C.F.R. § 404.1520(f)(1). If the claimant is able to do other work, then
 6         the Commissioner must establish that there are a significant number of
 7         jobs in the national economy that claimant can do. There are two ways
 8         for the Commissioner to meet the burden of showing that there is other
 9         work in “significant numbers” in the national economy that claimant
10         can do: (1) by the testimony of a vocational expert [(“VE”)], or (2) by
11         reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,
12         subpt. P, app. 2 [(“the Listings”)]. If the Commissioner meets this
13         burden, the claimant is “not disabled” and therefore not entitled to
14         [SSI]. See 20 C.F.R. §§ 404.1520(f), 404.1562. If the Commissioner
15         cannot meet this burden, then the claimant is “disabled” and therefore
16         entitled to [SSI]. See id.
17   Id. at 1098-99.
18         B.     Summary Of ALJ’s Findings
19         The ALJ found at step one, that “[Plaintiff] has not engaged in [SGA] since
20   April 29, 2014, the application date (20 CFR 416.971 et seq.).” Tr. 26. At step
21   two, the ALJ found that “[Plaintiff] has the following severe impairments:
22   osteoarthritic changes of the right hand, depressive disorder rule out bipolar
23   disorder, paranoid personality disorder (20 CFR 416.920(c)).” Id. At step three,
24   the ALJ found that “[Plaintiff] does not have an impairment or combination of
25   impairments that meets or medically equals the severity of one of the listed
26   impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d),
27   416.925 and 416.926).” Id.
28   ///
                                               5
 1         In preparation for step four, the ALJ found that Plaintiff has the residual
 2   functional capacity (“RFC”) to:
 3         perform medium work as defined in 20 CFR 416.967(c) and the
 4         following limitations: she would be able to lift and/or carry up to 50
 5         pounds occasionally and 25 pounds frequently; she would be able to
 6         stand and/or walk approximately six hours of an eight-hour workday
 7         and she would be able to sit for approximately six hours of an eight-hour
 8         workday with normal breaks; she would be able to frequently finger with
 9         the right upper extremity; and she would be limited to simple routine
10         and repetitive tasks, but would be able to sustain attention and
11         concentration skills sufficient to carry out work-like tasks with
12         reasonable pace and persistence.
13   Tr. 30. The ALJ then found, at step four, that “[Plaintiff] has no past relevant
14   work [(“PRW”)] (20 CFR 416.965).” Tr. 35.
15         In preparation for step five, the ALJ noted that “[Plaintiff] was born on April
16   18, 1961 and was 53 years old, which is defined as an individual closely approaching
17   advanced age, on the date the application was filed. (20 CFR 416.963).” Id. The
18   ALJ observed that “[Plaintiff] had at least a high school education and is able to
19   communicate in English (20 CFR 416.964).” Tr. 36. The ALJ then added that
20   “[t]ransferability of job skills is not an issue because [Plaintiff] does not have
21   [PRW] (20 CFR 416.968).” Id.
22         At step five, the ALJ found that “[c]onsidering [Plaintiff’s] age, education,
23   work experience, and [RFC], there are jobs that exist in significant numbers in the
24   national economy that [Plaintiff] can perform (20 CFR 416.969 and 416.969(a)).”
25   Id. Specifically, the ALJ found that Plaintiff could perform the “unskilled[,]”
26   “medium exertional level” occupations of “[h]and [p]ackager” as defined in the
27   dictionary of occupational titles (“DOT”) at DOT 920.587-018, “[w]arehouse
28   [w]orker” at DOT 922.687-058, and “[d]ay [w]orker” at DOT 301.687-014. Tr.
                                                 6
 1   37. The ALJ based her decision that Plaintiff could perform the aforementioned
 2   occupations “on the testimony of the [VE]” from the administrative hearing, after
 3   “determin[ing] that the [VE’s] testimony [wa]s consistent with the information
 4   contained in the [DOT].” Id.
 5         After finding that “[Plaintiff] is capable of making a successful adjustment to
 6   other work that exists in significant numbers in the national economy,” the ALJ
 7   concluded that “[a] finding of not disabled is . . . appropriate under the framework
 8   of the above-cited rule.” Id. (internal quotation marks omitted). The ALJ,
 9   therefore, found that “[Plaintiff] has not been under a disability, as defined in the
10   . . . Act, since April 29, 2014, the date the application was filed. (20 CFR
11   416.920(g)).” Id.
12         C.     Issues Presented
13         In this appeal, Plaintiff raises four issues, including whether: (1) “[t]he ALJ
14   failed to properly weigh the medical opinion evidence and failed to properly
15   determine [Plaintiff’s] [RFC]”; (2) “[t]he ALJ failed to properly evaluate
16   [Plaintiff’s] testimony”; (3) “[t]he ALJ relied on a flawed hypothetical to the
17   [VE]”; and (4) the ALJ’s decision was invalid because the ALJ was “not
18   constitutionally appointed at the time of the decision in this case.” ECF No. 19,
19   Joint Stipulation at 3; ECF No. 22, Letter to Judge at 1.
20         D.     Court’s Consideration Of Plaintiff’s First Issue: Whether the ALJ
21                Properly Weighed The Medical Evidence
22         Plaintiff challenges the ALJ’s consideration of three of her doctors’ opinions,
23   including Plaintiff’s: (1) treating psychiatrist, Santi Pattara, M.D.; (2) examining
24   psychiatrist Chun Kee Ryu, M.D.; and (3) treating rheumatologist, Krishan
25   Khurana, M.D. ECF No. 19, Joint Stipulation at 3-15. Accordingly, the Court
26   examines the ALJ’s consideration of these three doctors’ opinions.
27   ///
28   ///
                                                7
 1                1.    Defendants’ Response
 2         Defendant responds by arguing that by not challenging the opinion
 3   consulting examiner (“CE”), Dr. Sohini Parikh, M.D., who Defendant argues
 4   opined that Plaintiff had “at most, . . . mild impairments in some of her mental
 5   abilities[,]” Plaintiff “cannot show how the ALJ failed to rely on substantial
 6   evidence” when finding that Plaintiff was not disabled. Id. at 20. Defendant also
 7   argues that the ALJ gave Drs. Pattara’s, Ryu’s, and Khurana’s opinions
 8   appropriate weight. Id. at 23-33.
 9                2.    ALJ’s Consideration Of Medical Opinions
10         The ALJ began her analysis of Drs. Pattara’s, Ryu’s, and Khurana’s opinions
11   by summarizing each of their respective findings throughout the record. With
12   respect to Dr. Pattara’s opinions, the ALJ observed that Dr. Pattara opined:
13       on July 9, 2012, that Plaintiff “would have severe mental limitations and
14         unable to be gainfully employed”;
15       on November 14, 2014, that Plaintiff “would have difficulty in work-like
16         situations, completing tasks, focusing, following instructions, interacting
17         with others and [ADLs]” and “would have many marked limitations with
18         understanding and memory, concentration, persistence or pace, social
19         interactions, and adaptation, and she would miss work more than three times
20         a month”;
21       on October 14, 2015, that Plaintiff “could sit less than one hour, stand/walk
22         less than one hour, lift/carry is not applicable, manipulative function is not
23         applicable, unable to tolerate stress in a competitive work environment and
24         she would miss work more than three times a month”;
25       on November 12, 2015, that Plaintiff “would have difficulty in work-like
26         situations, completing tasks, focusing, following instructions, interacting
27         with others and ADLs.”
28   Id. (citing Tr. 330, 468-71, 473-77, 495-99, 500-03).
                                               8
 1         With respect to Drs. Khurana’s and Ryu’s opinions, the ALJ observed that:
 2       on March 25, 2013, Dr. Ryu opined that Plaintiff “is not capable of any
 3         employment and disability existed since early 2010, and there is marked
 4         limits with socialization, she is unable to maintain attention and
 5         concentration for any extended time, and marked limitations in carrying out
 6         instructions”;
 7       on March 26, 2013, Dr. Ryu opined that Plaintiff “would have a [global
 8         assessment of functioning (“GAF”) scores] of 35, marked limitations in 18
 9         out of 20 categories, and incapable of even low stress”;
10       on December 2, 2015, Dr. Khurana opined that Plaintiff could ‘lift/carry
11         zero to five pounds occasionally, sit one hour, stand/walk one hour, must get
12         up every 10 to 15 minutes to lie down for 40 minutes before returning to a
13         seated position, rarely grasp, handle, finger or reach[,] take unscheduled
14         breaks every 30 to 40 minutes, and she would miss work more than three
15         times a month.”
16   Id. (citing Tr. 536-40, 504-05, 506-13).
17         The ALJ gave “little weight” to Drs. Pattara’s, Khurana’s, and Ryu’s
18   opinions because: (1) “they are not consistent with the sparse medical evidence
19   record as a whole,” which “shows very little treatment”; (2) “they are not familiar
20   with the . . . Administration’s precise disability guidelines as evidenced by their
21   opinions, . . . as they do not address the listings or any exertional or non-exertional
22   limitations”; and (3) “the finding of disabled [is] reserved for the Commissioner.”
23   Tr. 34. The ALJ added that Dr. Pattara’s opinions were inconsistent with “his
24   own notes[,]” and that Drs. Ryu’s and Khurana’s opinions were “too extreme and
25   restrictive in light of the record as a whole, including the many ADLs noted by Dr.
26   Pattara[,]” which included “bath ok, dress ok, cook ok, drive ok, shop ok, use of
27   fund ok.” Tr. 29, 30, 33, 34, 35 (citing Tr. 437-38, 441-44, 446-50, 452-53, 455-56)
28   (internal quotation marks omitted).
                                                9
 1          Finally, the ALJ found that “[t]he [GAF] score opinions are given little
 2   weight because they are a snapshot in time and do not accurately, reflect
 3   [Plaintiff’s] functional abilities[]” and “also do correlate with the . . .
 4   Administration’s precise disability guidelines, including the B and C criteria of the
 5   listings or an RFC.” Tr. 34.
 6                 3.     Standard To Review ALJ’s Analysis Of Medical Opinions
 7          There are three types of medical opinions in Social Security cases: those
 8   from treating physicians, examining physicians, and non-examining physicians.
 9   Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009) (citation
10   omitted). “The medical opinion of a claimant’s treating physician is given
11   ‘controlling weight’ so long as it ‘is well-supported by medically acceptable clinical
12   and laboratory diagnostic techniques and is not inconsistent with the other
13   substantial evidence in [the claimant’s] case record.’” Trevizo v. Berryhill, 871
14   F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)). “When a
15   treating physician’s opinion is not controlling, it is weighted according to factors
16   such as the length of the treatment relationship and the frequency of examination,
17   the nature and extent of the treatment relationship, supportability, consistency
18   with the record, and specialization of the physician.” Id. (citing 20 C.F.R.
19   § 404.1527(c)(2)–(6)).
20          “‘To reject [the] uncontradicted opinion of a treating or examining doctor,
21   an ALJ must state clear and convincing reasons that are supported by substantial
22   evidence.’” Id. (quoting Ryan v. Comm’r Soc. Sec. Admin., 528 F.3d 1194, 1198
23   (9th Cir. 2008)). “This is not an easy requirement to meet: ‘the clear and
24   convincing standard is the most demanding required in Social Security cases.’”
25   Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r
26   Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).
27          “‘If a treating or examining doctor’s opinion is contradicted by another
28   doctor’s opinion, an ALJ may only reject it by providing specific and legitimate
                                                 10
 1   reasons that are supported by substantial evidence.’” Trevizo, 871 F.3d at 675
 2   (quoting Ryan, 528 F.3d at 1198). “This is so because, even when contradicted, a
 3   treating or examining physician’s opinion is still owed deference and will often be
 4   ‘entitled to the greatest weight . . . even if it does not meet the test for controlling
 5   weight.’” Garrison, 759 F.3d at 1012 (quoting Orn v. Astrue, 495 F.3d 625, 633
 6   (9th Cir. 2007)). “‘The ALJ can meet this burden by setting out a detailed and
 7   thorough summary of the facts and conflicting clinical evidence, stating his
 8   interpretation thereof, and making findings.’” Trevizo, 871 F.3d at 675 (quoting
 9   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).
10                 4.      ALJ’s Decision Is Not Supported By Substantial Evidence
11          As an initial matter, the ALJ did not find that Drs. Pattara’s, Khurana’s, and
12   Ryu’s opinions were contradicted by the opinions of another doctor.4 Therefore,
13   the clear and convincing standard applies here. Trevizo, 871 F.3d 675. Moreover,
14   to the extent that Defendant argues that the ALJ did not err by rejecting Drs.
15   Pattara’s, Khurana’s, and Ryu’s opinions because a CE, Dr. Sohini, opined that
16   Plaintiff had only mild impairments in some of her mental abilities, the Court is not
17   persuaded. As discussed above, the ALJ must provide either specific and
18   legitimate, or clear and convincing reasons to reject a treating or examining
19   doctor’s opinion. Here, none of the three reasons provide by the ALJ for rejecting
20   Drs. Pattara’s, Khurana’s, and Ryu’s opinions meet either test.
21                         a.     ALJ’s First Reason Fails
22          With respect to the ALJ’s first reason for rejecting Drs. Pattara’s,
23   Khurana’s, and Ryu’s opinions—that their opinions were not consistent with the
24   medical evidence record as a whole—this reason fails because it provides no
25   information about which facts and evidence in the record were inconsistent with
26
     4 The ALJ gave “significant weight” to the opinions of the state Disability Department Services
27   (“DDS”) consultative examiners (“CE”). Tr. 33. However, the ALJ did not make specific
     findings of how these doctors’ opinions contradicted those of Drs. Khurana, Ryu, or Pattara.
28   Trevizo, 871 F.3d at 675 (quoting Magallanes, 881 F.2d at 751).
                                                   11
 1   which findings the doctors made. Thus, because the ALJ’s wholesale rejection of
 2   the three doctor’s opinions due to inconsistencies with the record as a whole
 3   includes no summary of the conflicting evidence, interpretations of that specific
 4   evidence, or specific findings about that evidence, the Court finds that the first
 5   reason provided by the ALJ for rejecting Drs. Pattara’s, Khurana’s, and Ryu’s
 6   opinions was neither clear and convincing, nor specific and legitimate. Trevizo,
 7   871 F.3d at 675 (quoting Magallanes, 881 F.2d 751). Moreover, to the extent the
 8   ALJ went on to reject Dr. Pattara’s opinions due to inconsistencies with his own
 9   treatment notes, and Drs. Khurana’s and Ryu’s opinions because they were too
10   extreme in light of the ADLs noted by Dr. Pattara, the Court is similarly
11   unpersuaded by the ALJ’s reasoning.
12         With respect to the ALJ finding that Dr. Pattara’s opinions were inconsistent
13   with his own treatment notes, the ALJ failed to identify which of Dr. Pattara’s
14   opinions were inconsistent with which of Dr. Pattara’s treatment notes. This bare
15   assertion that is void of any specific facts or explanation does not amount to a clear
16   and convincing, or even a specific and legitimate, reason for assigning little weight
17   to Drs. Pattara’s opinions. See Garrison, 759 F.3d at 1012 (“The ALJ must do
18   more than state conclusions. He must set forth his own interpretations and explain
19   why they, rather than the doctor’s, are correct.”); see also id. at 1012-13 (“[A]n
20   ALJ errs when he rejects a medical opinion or assigns it little weight while doing
21   nothing more than ignoring it, asserting without explanation that another medical
22   opinion is more persuasive, or criticizing it with boilerplate language that fails to
23   offer a substantive basis for his conclusion.” (citing Nguyen v. Chater, 100 F.3d
24   1462, 1464 (9th Cir. 1996))).
25         However, to be sure, the Court searched for inconsistencies in the record
26   between Dr. Pattara’s noted observations and the opinions Dr. Pattara ultimately
27   endorsed and found that the only identifiable inconsistencies indicate that
28   Plaintiff’s ADLs appear to be more limited than Dr. Pattara concluded. For
                                                12
 1   example, as the ALJ correctly noted, Dr. Pattara found that Plaintiff could “bath
 2   ok, dress ok, cook ok, drive ok, shop ok, use of fund ok.” Tr. 29, 30, 33, 35
 3   (citations and quotation marks omitted). An inspection of the record, however,
 4   reveals that Dr. Pattara noted that Plaintiff presented to examinations “in unclean
 5   and untidy clothes. She does not groom her hair properly. She has a foul smell and
 6   poor body hygiene.” Tr. 332. Elsewhere in the record, Dr. Pattara noted that
 7   Plaintiff presented “in untidy and unclean clothes” and that she “was brought to
 8   office by her friend as [Plaintiff] [wa]s unable to drive a car” at that time. Tr. 468-
 9   69. Finally, Dr. Pattara noted on another occasion that “[Plaintiff] is brought to
10   this office by her relative as she is unable to drive a car. She is in untidy and
11   unclean clothes.” Tr. 500.
12         Thus, on the record before the Court, the only inconsistencies between Dr.
13   Pattara’s observations and the limitations Dr. Pattara ultimately endorsed appear to
14   indicate a diminished capacity to adequately perform all the ADLs endorsed by Dr.
15   Pattara, as cited by the ALJ. On remand, the Agency shall identify which of Dr.
16   Pattara’s notes conflict with which of Dr. Pattara’s opinions.
17         With respect to the ALJ’s finding that Drs. Khurana’s and Ryu’s opinions
18   were too extreme in light of the ADLs noted by Dr. Pattara, again, the ALJ
19   provided no interpretation of how the ADLs noted by Dr. Pattara undercut Drs.
20   Khurana’s and Ryu’s opinions. Trevizo, 871 F.3d at 675 (quoting Magallanes, 881
21   F.2d 751); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)
22   (“[D]isability claimants should not be penalized for attempting to lead normal lives
23   in the face of their limitations.”); Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)
24   (“The . . . Act does not require that claimants be utterly incapacitated to be eligible
25   for benefits, . . . and many home activities are not easily transferable to what may be
26   the more grueling environment of the workplace, where it might be impossible to
27   periodically rest or take medication.”). Moreover, as discussed above, Plaintiff’s
28   ADLs appear to be more limited than Dr. Pattara concluded.
                                                13
 1         Thus, even assuming that Plaintiff was able to perform all the ADLs noted by
 2   Dr. Pattara throughout the relevant time period, because the ALJ did not articulate
 3   how Plaintiff’s ability to perform these ADLs undercuts Drs. Khurana’s and Ryu’s
 4   opinions, this was not a clear and convincing, or a specific and legitimate, reason
 5   for assigning little weight to Drs. Khurana’s and Ryu’s opinions. See Garrison, 759
 6   F.3d at 1012-13.
 7                       b.     ALJ’s Second And Third Reasons Fail
 8         With respect to the ALJ’s second and third reasons for rejecting Drs.
 9   Pattara’s, Khurana’s, and Ryu’s opinions—because the doctors are not familiar
10   with the Administration’s disability guidelines, and because the finding of being
11   disabled are reserved for the Commissioner—the Court finds that these were not
12   clear and convincing, nor specific and legitimate, reasons for rejecting the doctors’
13   opinions.
14         “Medical opinions are statements from acceptable medical sources that
15   reflect judgments about the nature and severity of [a claimant’s] impairment(s),
16   including [the claimant’s] symptoms, diagnosis and prognosis, what [the claimant]
17   can still do despite impairment(s), and [the claimant’s] physical or mental
18   restrictions.” 20 C.F.R. § 416.927(a)(1). “In determining whether [a claimant is]
19   disabled, [the Administration] will always consider the medical opinions in [the
20   claimant’s] case record together with the rest of the relevant evidence [the
21   Administration] receive[s].” Id. at § 416.927(b).
22         “Opinions on some issues, . . . are not medical opinions, . . . but are, instead,
23   opinions on issues reserved to the Commissioner because they are administrative
24   findings that are dispositive of a case; i.e., that would direct the determination or
25   decision of disability.” Id. at § 416.927(d). One issue reserved for the
26   Commissioner is “[o]pinions that [the claimant is] disabled.” Id. at
27   § 416.927(d)(1). “Although the Administration consider[s] opinions from medical
28   sources on issues such as whether [a claimant’s] impairment(s) meets or equals the
                                               14
 1   requirements of any impairment(s) in the Listing[s] . . . , [RFC] . . . , or the
 2   application of vocational factors, the final responsibility for deciding these issues is
 3   reserved to the Commissioner.” Id. at § 416.927(d)(2). In determining whether a
 4   claimant meets the statutory definition of disability, “[the Administration]
 5   review[s] all of the medical findings and other evidence that support a medical
 6   source’s statement that [a claimant is] disabled.” Id. at § 416.927(d)(1).
 7          Here, the regulations required the Administration to consider all the
 8   medical opinions in Plaintiff’s case record to determine whether Plaintiff was
 9   disabled under the Act. Id. at §§ 416.927(b), 416.927(d)(1). The regulations,
10   however, carved out an exception for opinions relating to the ultimate
11   determination of disability under the Act. Id. at § 416.927(d)(1). Therefore, the
12   ALJ was not obligated to accept Drs. Pattara’s, Khurana’s, and Ryu’s opinions
13   regarding whether Plaintiff was disabled under the Act, because that determination
14   is reserved for the Administration. Id. The carved-out exception for opinions
15   relating to the ultimate determination of disability under the Act, however, do not
16   negate the Administration’s duty to consider the remainder of the doctors’
17   opinions that reflected judgments about the nature and severity of Plaintiff’s
18   impairment. Therefore, the Administration’s authority to determine the ultimate
19   issue of whether Plaintiff is disabled under the Act, as granted in 20 C.F.R.
20   § 416.927(d)(1), was not a clear and convincing or a specific and legitimate reason
21   to reject the portions of Drs. Pattara’s, Khurana’s, and Ryu’s opinions that
22   reflected judgments about the nature and severity of Plaintiff’s impairment, and
23   that the ALJ was required to consider under 20 C.F.R. §§ 416.927(b) and
24   416.927(d)(1).
25         Moreover, the regulations do not require—and Defendant points to no
26   authority demonstrating—that doctors who provide opinions reflecting judgments
27   about the nature and severity of a claimant’s impairments must be familiar with the
28   Administration’s disability guidelines. Thus, the court finds that the doctors’
                                                15
 1   alleged ignorance of the Administration’s disability guidelines was not a clear and
 2   convincing or a specific and legitimate reason to reject Drs. Pattara’s, Khurana’s,
 3   and Ryu’s opinions.
 4                       c.     ALJ’s Rejection Of GAF Scores Fails
 5         Finally, the ALJ’s rejection of the GAF scores assessed by Drs. Pattara and
 6   Ryu is not supported by substantial evidence. To the extent the ALJ rejected the
 7   GAF scores because they do not accurately reflect Plaintiff’s functional abilities,
 8   the ALJ fails to provide any explanation of how these scores are inconsistent with
 9   Plaintiff’s functional limitations. See Garrison, 759 F.3d at 1012-13. (“The ALJ
10   must do more than state conclusions. He must set forth his own interpretations
11   and explain why they, rather than the doctor’s, are correct.”); see also id. at 1012-
12   13 (“[A]n ALJ errs when he rejects a medical opinion or assigns it little weight
13   while doing nothing more than ignoring it, asserting without explanation that
14   another medical opinion is more persuasive, or criticizing it with boilerplate
15   language that fails to offer a substantive basis for his conclusion.”) (citing Nguyen
16   v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)).
17         Moreover, to the extent the ALJ rejected the GAF scores because they “do
18   correlate with the . . . Administration’s precise disability guidelines, including the B
19   and C criteria of the listings or an RFC[,]” Defendant does not present—and the
20   Court cannot find—any authority demonstrating that evidence which correlates
21   with the Administration’s disability guidelines should be rejected. Conversely, it
22   seems that evidence correlating with the Administration’s disability guidelines
23   would support a finding of disability.
24         Lastly, to the extent the ALJ rejected the GAF scores because they were a
25   “snapshot in time[,]” this fails to “consider factors such as the length of the
26   treating relationship, the frequency of examination, the nature and extent of the
27   treatment relationship” that Drs. Pattara and Ryu had with Plaintiff. Trevizo, 871
28   F. 3d at 676 (citing 20 C.F.R. § 404.1527(c)(2)-(6)). This lack of discussion
                                               16
 1   regarding: (1) the length of Plaintiff’s treatment relationship with Drs. Pattara and
 2   Ryu; (2) the fact that Plaintiff saw, at least, Dr. Pattara frequently; and (3) the
 3   nature or extent of Plaintiff’s visits with these doctors, also constitutes reversible
 4   error. See id., (ALJ’s “fail[ure] to apply the appropriate factors . . . such as the
 5   length of the treating relationship, the frequency of examination, the nature and
 6   extent of the treatment relationship, or the supportability of the opinion” when
 7   “determining the extent to which the [plaintiff’s treating doctor’s] opinion should
 8   be credited . . . alone constitutes reversible legal error.”).
 9         Accordingly, because the ALJ’s rejection of Drs. Pattara’s, Khurana’s, and
10   Ryu’s opinions was not supported by clear and convincing or specific and
11   legitimate reasons, the Court finds that the ALJ’s decision is not supported by
12   substantial evidence. As such, the Court does not address Plaintiff’s remaining
13   assignments of error.
14                                   IV.    CONCLUSION
15         Because the Commissioner’s decision is not supported by substantial
16   evidence, IT IS HEREBY ORDERED that the Commissioner’s decision is
17   REVERSED and this case is REMANDED for further administrative proceedings
18   under sentence four of 42 U.S.C. § 405(g). See Garrison, 759 F.3d at 1009
19   (holding that under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have
20   power to enter . . . a judgment affirming, modifying, or reversing the decision of the
21   Commissioner . . . , with or without remanding the cause for a rehearing.”)
22   (citation and internal quotation marks omitted).
23         IT IS SO ORDERED.
24
25
     DATED: 1/10/2019                  ________________________________
26                                     HONORABLE SHASHI H. KEWALRAMANI
27                                     United States Magistrate Judge
28
                                                 17
